Citation Nr: 1749940	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Bierer, Associate Counsel







INTRODUCTION

The Veteran served in the United States Navy from November 1968 to December 1972.  During that time, the Veteran served aboard the USS Vancouver.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision and notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee where the RO granted the Veteran service connection at 20 percent for diabetes mellitus.  The Board previously remanded the matter of the Veteran's claim for a rating in excess of 20 percent in a July 2016 remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diabetes mellitus, type II does not require usage of insulin for medical treatment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 7913 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The rating schedule serves as a guide in the evaluation of disabilities resulting from diseases and injuries incurred as a result of or incidental to military service.  The ratings are intended to compensate, as far as can be practicably determined, the average impairment of earning capacity a veteran suffers as a result of such diseases, injuries, and residuals in their civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

When considering the severity of a disability, the entire medical history of a veteran must be traced and considered so that the rating may accurately reflect the elements of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017); Peyton v. Derwinski, 1 Vet App. 282 (1991).  While a review of the recorded history of the disability is required, past medical reports do not take precedence over current medical findings.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is relevant.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Based upon the facts found, the rating may be higher or lower for segments of the time under review on appeal, meaning the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran presently has a 20 percent rating for diabetes mellitus, type II, under Diagnostic Code 7913.  The Board finds that this is the applicable Diagnostic Code because of the Veteran's specific diagnosis of diabetes mellitus, type II, and his reported symptoms.  Where Diagnostic Codes are cumulative, as is the case here, the requirements of each level must be met before a higher rating can be granted.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017); Middleton v. Shinseki, 727 F.3d. 1172, 1178 (Fed. Cir. 2013).

A rating of 20 percent under Diagnostic Code 7913 requires either insulin or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  The record reflects that the Veteran utilizes an oral hypoglycemic agent and is on a restricted diet, thereby meeting the requirements for that rating.  Id.  A rating of 40 percent under Diagnostic Code 7913 requires a regulation of activities and the use of insulin in addition to the restricted diet required by the 20 percent rating.  Id.  A rating of 60 percent requires ketoacidosis or hypoglycemic reactions which require one or two hospitalizations per year or bi-monthly visits to a diabetic care provider in addition to other complications which would be independently noncompensible in addition to the requirements of the 40 percent rating.  Id.  A rating of 100 percent requires all of the 60 percent requirements, plus more than one daily injection of insulin, ketoacidosis or hypoglycemic reactions which require at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or other complications which would be independently noncompensible.  Id.  

The record does not support a rating in excess of 20 percent for the Veteran's diabetes mellitus, type II.  In order to be granted a rating of 40 percent under Diagnostic Code 7913, the Veteran must show both a restriction of activities and the use of insulin in addition to the elements of the 20 percent rating, which have already been met as noted above.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

First, the evidence is in equipoise as to whether or not the Veteran's activities require the regulation of activity.  Medical evidence is required to establish a "regulation of activities," meaning avoidance of strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The Board notes that while it finds the VA examinations from April 2012 and September 2016 to be equally competent, credible, and probative as to the Veteran's current diagnosis, as the Board notes both came from the same examiner, the examinations disagree as to whether or not the Veteran's activities require regulation.  Charles, 16 Vet. App. at 374-75 (2002); Layno, 6 Vet. App. 465.  The April 2012 examination notes that the Veteran should avoid sudden vigorous activity, whereas the September 2016 examination notes no such restriction.  The Veteran also contends that the symptoms experienced from the diabetes mellitus have affected his ability to work.  Given the equal but conflicting medical opinions, as well as the Veteran's reporting of symptoms, the Board resolves the reasonable doubt in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Accordingly, the Board finds that the Veteran's activities require regulation.

The other criterion is the required usage of insulin.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  Here, while it was noted in a January 2015 VA examination that the Veteran might voluntarily be utilizing his significant other's insulin, the same report also indicates that the Veteran was not prescribed insulin as part of his medical treatment.  This is consistent with the record, and the Board notes that both the April 2012 and September 2016 VA examinations did not list insulin as a requirement for treatment.  Nothing else on the record indicates that the Veteran has been instructed to take insulin as part of his treatment plan.  While the Veteran is competent to report symptoms and actions that he has taken, there is nothing on the record to indicate that the Veteran possesses any specialized experience of training which would enable him to make a medical diagnosis or prescribe medication.  Accordingly, the Board finds the medical records more probative.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds that the requirement of insulin usage has not been met and a 40 percent rating cannot be granted.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017); Middleton, 727 F.3d. at 1178.





ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


